10/05/2020



                                                                                Case Number: DA 20-0362
           IN THE SUPREME COURT OF THE STATE OF MONTANA



MASTERS GROUP INTERNATIONAL,                          Case No. DA 20-0362
INC.,

      Third-Party Plaintiff, Appellee,
      and Cross-Appellant,
                                                             ORDER
      v.

COMERICA BANK,

      Third-Party Defendant, Appellant
      and Cross-Appellee.




      Montana Bankers Association and Montana Independent Bankers

Association, through counsel, have filed an unopposed motion to file a joint

amicus brief in the captioned matter.

      IT IS ORDERED that the motion is GRANTED. Montana Bankers

Association and the Montana Independent Bankers Association shall file their

joint brief on or before the date Comerica, Inc.’s brief is due, currently

October 13, 2020.

      The Clerk is directed to provide a copy of this Order to all counsel of

record.

                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          October 5 2020